DETAILED ACTION

	This Office Action is to correct typo-mistake in Examiner’s Amendment to claim 7 dated 3/4/22

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in an interview with Mr. David Hardy on 2/25/2022 The application has been amended as follows:
Replace claim 7 as below:
	7. 	A semiconductor device comprising:
	 a pixel portion including a first transistor and a light-emitting element; and 
	a driver circuit comprising a second transistor, 
	wherein each of the first transistor and the second transistor comprises: 
		a first gate electrode over a substrate; 
		a first oxide film over the substrate; 
		an oxide semiconductor film over the first oxide film, wherein the oxide semiconductor 	film and the first gate electrode overlap with each other;
		 a source electrode and a drain electrode over the first oxide film; and

	wherein a bottom surface of the oxide semiconductor film of the first transistor is in contact with a top surface and a side surface of each of the source electrode and the drain electrode of the first transistor, 
	wherein a bottom surface of the oxide semiconductor film of the second transistor is in contact with a top surface and a side surface of each of the source electrode and the drain electrode of the second transistor, 
	wherein the second transistor further comprises a second gate electrode overlapping with the second oxide film and the first gate electrode of the second transistor, 
	wherein the second gate electrode of the second transistor has the same potential as the first gate electrode of the second transistor, and
	wherein one of the source electrode and the drain electrode of the first transistor is electrically connected to a pixel electrode of the light-emitting element.

Allowable Subject Matter
Claims 2-11 are allowed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819